Jackson, Chief Justice.
[William h. and Sarah L. Alexander filed a petition with the ordinary of Harris county, alleging that Joseph Ever-edge and John H. Hamilton had obstructed a certain private way to which petitioners had title by prescription, and praying that the obstructions be removed. On the trial, the testimony for the petitioners tended to show that the road had been in constant and uninterrupted use for more than seven years, had been kept in repair, and was not over fifteen feet in width, except at one point, where a portion of the roadway was washed out, and where those passing temporarily changed their course to avoid the obstruction until the road-bed was repaired, which was done in a short.time, and the usual route was resumed. The testimony for the defendants was directly conflicting with that for the petitioners. The ordinary rendered judgment in favor of the petitioners, and ordered the obstructions to be removed. The defendants carried the case tq *860the superior court by certiorari, alleging as; error that the ordinary refused to dismiss the case, on motion, on the ground of insufficiency in pleadings, and that the judgment of the ordinary was contrary to law and evidence, and without evidence to support it. On the hearing, the presiding j udge dismissed the certiorari and affirmed the judgment of the ordinary, and the defendants excepted.]